Motion by the respondent David C. Kobrin, admitted as David Culman Kobrin, for reinstatement as an attorney and counselor-at-law. By decision and order on motion of this Court dated November 3, 1994, the respondent was suspended from the practice of law based on substantial admissions under oath that he committed acts of professional misconduct, the Griev*630anee Committee was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised were referred to Honorable Jerome M. Becker, as Special Referee to hear and report. By opinion and order of this Court dated January 13, 1997, the respondent was disbarred, effective immediately, based on the Special Referee’s report sustaining all 31 charges of professional misconduct. By decision and order on motion of this Court dated March 14, 2008, the respondent’s application for reinstatement to the Bar was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, “including, but not limited to, the missing income tax returns for the years 1994, 1995, and 1996, and his source of income during the time he was suspended.” The respondent was admitted to the Bar at a term of the Appellate Division for the Supreme Court in the Second Judicial Department on December 16, 1970, under the name David Culman Kobrin. Upon the report of the Committee on Character and Fitness dated September 10, 2008, and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent David C. Kobrin, admitted as David Culman Kobrin, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of David Culman Kobrin to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Skelos and Fisher, JJ., concur.